NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 6/1/2022:
The amendments to claims 1 and 14 are acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 14, prior art fails to teach or reasonably suggest, either singly or in combination, the push button is disposed on an arm of the flexible circuit board that branches off from a main surface of the flexible circuit board, wherein the arm forms a narrow path that is smaller in width than a width of the main surface by a factor of 5 to 12, the narrow path running at a distance along a lateral edge of the main surface and curving outwards away from the main surface, in addition to the other limitations of the claims.
With respect to claim 8, prior art fails to teach or reasonably suggest, either
singly or in combination, the bottom and a support surface are connected via a wall,
wherein a thickness of the wall is thinner than a thickness of the bottom and thinner
than a thickness of the support surface, so that a wall surface enables the floating or
resilient mounting of the contact surface on the bottom.
	Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876